Filed 3/16/15 P. v. Santiago CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F068449
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. CRM026379)
                   v.

ANGEL JUAN SANTIAGO,                                                                     OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Merced County. Ronald W.
Hansen, Judge.
         Cynthia L. Barnes, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and
Raymond L. Brosterhous II, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-


*        Before Gomes, Acting P.J., Detjen, J. and Smith, J.
       Appellant Angel Juan Santiago pled no contest to being a felon in possession of a
firearm (count 1/Pen. Code, § 29800, subd. (a)(1)) and possession of methamphetamine
while armed with a loaded, operable firearm (count 4/Health & Saf. Code, § 11370.1,
subd. (a)) and he admitted allegations that he had a prior conviction within the meaning
of the three strikes law (Pen. Code, §§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)).
       On November 20, 2013, the court sentenced Santiago to an aggregate four-year
prison term, the mitigated term of two years on count 4, doubled to four years because of
Santiago’s prior strike conviction, and a stayed term on count 1.
       On appeal, Santiago contends the court erred when it denied his motion to
suppress. We affirm.
                                          FACTS
       On February 2, 2013, Santiago was involved in an auto accident and left the scene
without identifying himself. Atwater police officers located Santiago and arrested him
after finding a loaded revolver, digital scales, and two baggies containing
methamphetamine in a jacket Santiago dropped on the ground.
       On August 9, 2013, Santiago filed a suppression motion, contending the search of
his jacket containing the contraband was the product of an unlawful detention.
       On August 20, 2013, at a hearing on the suppression motion, Atwater Police
Officer Matthew Vierra testified that on February 2, 2013, at approximately 7:09 p.m., he
responded to a call regarding a traffic collision on Willow Street and Mitchell Avenue
and spoke with Maria Benitez. Benitez told the officer she was driving westbound on
Mitchell when she turned left (south) onto Willow and collided with a vehicle that was
traveling eastbound on Mitchell. After the collision both vehicles pulled off to the side.
After she and the other driver, who was eventually identified as Santiago, got out of their
cars, Santiago told Benitez, “You don’t have to call the police, I don’t have a driver’s
license.” Santiago did, however, provide Benitez with a registration and insurance



                                             2.
information for the vehicle he was driving.1 Benitez nevertheless told Santiago she was
going to call the police. Santiago then got something out of the trunk of his car and
walked away south on Willow Street. Benitez described Santiago as an adult Hispanic
male with a shaved head, who was wearing blue jeans and a jacket.
       Timothy Cardona, Benitez’s boyfriend, heard the accident from inside a nearby
residence and immediately went outside. Officer Armando Echevarria testified that upon
arriving at the scene he spoke with Cardona, who informed him that Santiago provided
the registration and insurance information for his car. When Santiago learned that the
police had been summoned, Santiago retrieved something from the trunk of his car, stated
he would return, and walked away south down Willow Street. Additionally, Officer
Vierra told Echevarria that Benitez reported that Santiago had stated to her that he was
unlicensed.
       Echevarria then drove south on Willow Street to see if he could locate Santiago to
bring him back to the scene because he did not know if he was licensed or whether he had
been injured. At Olive Avenue, Echevarria turned around and began driving back to the
scene of the accident. On the way, he saw Santiago, who matched the description given
by Benitez, on the west side of the street walking south in a horizontal direction across
the front yard of a residence in the 1300 block of Willow. Echevarria called out to
Santiago, “Hey, buddy,” and Santiago looked at him. The officer got out of his patrol car
and again called out to Santiago. At that point, Santiago had walked to the front of a
vehicle parked in a driveway on the south side of the residence. After acknowledging
Echevarria, Santiago removed his jacket in a slow, deliberate manner, let it fall to the
ground, and walked toward the officer. Echevarria met Santiago by the trunk of the




1      The registration and insurance information Santiago provided were both in the name of
Nicole Renee Gutierrez.


                                              3.
parked vehicle and asked him if he was involved in the accident. Santiago replied that he
was and that he was on his way back to the scene.
       Officer Loren Mann arrived at Echevarria’s location and stood by Santiago while
Echevarria walked to where Santiago dropped the jacket. Echevarria testified that
immediately upon looking at the ground he saw the butt of a revolver protruding from
one of the jacket’s pockets. Echevarria then asked Mann to handcuff Santiago.
Echevarria picked up the jacket, walked it over to his patrol car, and removed the
contents from the jacket pocket. In addition to a loaded .38-caliber revolver, Echevarria
found a digital scale and a plastic bag containing two separate baggies with a crystalline
substance inside that he believed was methamphetamine.
       On October 9, 2013, the court denied Santiago’s suppression motion. In so doing,
the court found that the gun handle had not been sticking out of a jacket pocket.
                                        DISCUSSION
The Detention
       Santiago contends he was unlawfully detained because the officers did not have a
reasonable suspicion that he was involved in criminal activity when they detained him.
He further contends that he did not abandon the jacket when he let it drop on the ground.
Thus, according to Santiago, the court erred when it denied his motion to suppress. We
will reject these contentions.
       “‘An appellate court’s review of a trial court’s ruling on a motion to suppress is
governed by well-settled principles. [Citations.] [¶] In ruling on such a motion, the trial
court (1) finds the historical facts, (2) selects the applicable rule of law, and (3) applies
the latter to the former to determine whether the rule of law as applied to the established
facts is or is not violated. [Citations.] “The [trial] court’s resolution of each of these
inquiries is, of course, subject to appellate review.” [Citations.] [¶] The court’s
resolution of the first inquiry, which involves questions of fact, is reviewed under the
deferential substantial-evidence standard. [Citations.] Its decision on the second, which

                                               4.
is a pure question of law, is scrutinized under the standard of independent review.
[Citations.] Finally, its ruling on the third, which is a mixed fact-law question that is
however predominantly one of law, … is also subject to independent review.’
[Citation.]” (People v. Alvarez (1996) 14 Cal.4th 155, 182.)
       “An investigative detention is justified when the facts and circumstances known or
apparent to the officer, including specific and articulable facts, cause him to suspect (1) a
crime has occurred and (2) the person he intends to detain is involved in the criminal
activity. [Citation.]” (In re Carlos M. (1990) 220 Cal.App.3d 372, 381.)
       Santiago was involved in an accident and walked away from the scene without
providing his name and address to Benitez as required by Vehicle Code section 20002.2
Additionally, before leaving the scene, Santiago admitted to Benitez that he did not have
a driver’s license, which constituted a misdemeanor violation of Vehicle Code
section 125003 (Veh. Code, § 40000.11, subd. (b)) and also raised the likelihood that he
was operating his vehicle while his driving privilege had been suspended, in violation of


2      Vehicle Code section 20002 provides:
       “(a) The driver of any vehicle involved in an accident resulting only in damage to any
property, including vehicles, shall immediately stop the vehicle at the nearest location that will
not impede traffic or otherwise jeopardize the safety of other motorists.… The driver shall also
immediately do either of the following:
       “(1) Locate and notify the owner or person in charge of that property of the name and
address of the driver and owner of the vehicle involved and, upon locating the driver of any
other vehicle involved or the owner or person in charge of any damaged property, upon being
requested, present his or her driver's license, and vehicle registration, to the other driver, property
owner, or person in charge of that property.…
        “(2) Leave in a conspicuous place on the vehicle or other property damaged a written
notice giving the name and address of the driver and of the owner of the vehicle involved and a
statement of the circumstances thereof .… [¶] … [¶]
      “(c) Any person failing to comply with all the requirements of this section is guilty of a
misdemeanor .…” (Italics added.)
3       “A person may not drive a motor vehicle upon a highway, unless the person then holds a
valid driver’s license issued under this code .…” (Veh. Code § 12500, subd. (a).)


                                                  5.
Vehicle Code section 14601.1. Additionally, Santiago’s flight from the scene of the
accident also raised the possibility that he fled because the use of alcohol or drugs by
Santiago contributed to the cause of the accident. Thus, Officer Echevarria had a
reasonable basis for believing that Santiago might be involved in criminal activity that
justified Echevarria detaining him.
       Santiago contends Echevarria did not have a reasonable basis to detain him
because Benitez hit him and caused the accident, he provided some information to
Benitez, he left his car safely parked on the side of the road, Benitez told the officers only
that he told her that he did not have a license, and he informed others at the scene that he
would return. However, Santiago did not provide Benitez with his name or address as
required by Vehicle Code section 20002 and that section does not make compliance with
its provisions dependent on who caused the accident. Further, Santiago admitted to
Benitez that he committed a misdemeanor violation of driving without a valid driver’s
license. Moreover, Santiago leaving his car safely on the side of the road and stating that
he would return did not divest the officers of reasonable suspicion to detain him to
investigate whether he violated the code sections noted above or to determine whether he
was hurt in the accident or whether he was under the influence of drugs or alcohol. Thus,
we conclude that the officers lawfully detained Santiago.
The Seizure of the Revolver from Santiago’s Jacket
       Santiago contends he merely removed his jacket, leaving it momentarily
unattended in the front yard of the residence where Echevarria contacted him before he
approached the officer. Thus, according to Santiago, there were no objective
manifestations that he intended to abandon the jacket and its contents. Santiago is wrong.
       “[A] search and seizure of abandoned property is not unlawful because no one has
a reasonable expectation of privacy in property that has been abandoned. The question
whether property is abandoned is an issue of fact, and the court’s finding must be upheld



                                              6.
if supported by substantial evidence. [Citation.]” (People v. Daggs (2005) 133
Cal.App.4th 361, 365 (Daggs).)
       “[P]roperty is abandoned when a defendant voluntarily discards it in the face of
police observation, or imminent lawful detention or arrest, to avoid incrimination.”
(Daggs, supra, 133 Cal.App.4th at p. 365, italics added.) Abandonment can occur even if
the defendant does not intend to permanently relinquish control over the object. (In re
Baraka H. (1992) 6 Cal.App.4th 1039, 1048.) “[T]he intent to abandon is determined by
objective factors, not the defendant's subjective intent. ‘“Abandonment is primarily a
question of intent, and intent may be inferred from words, acts, and other objective facts.
[Citations.] Abandonment here is not meant in the strict property-right sense, but rests
instead on whether the person so relinquished his interest in the property that he no
longer retained a reasonable expectation of privacy in it at the time of the search.”’
[Citations.]” (Daggs, supra, at pp. 365–366.) For example, in People v. Brown (1990)
216 Cal.App.3d 1442, the court held that the defendant’s act of “dropping [a] bag before
making a last-ditch effort to evade the police” supported the factual finding that the
defendant abandoned the paper bag and lost any reasonable expectation of privacy in its
contents. (Id. at p. 1451.)
       Here, Santiago was in front of a car parked in the driveway of a residence that
Santiago had no apparent connection to when Echevarria called out to him. Santiago
responded by removing his jacket and letting it fall to the ground as he walked toward the
officer. Although there is no evidence that Santiago intended to permanently relinquish
control over the jacket, it is clear from the evidence Santiago “discard[ed] it in the face of
police observation, or imminent lawful detention or arrest, to avoid incrimination.”
(Daggs, supra, 133 Cal.App.4th at p. 365.) Additionally, by dropping the jacket on the
ground in a place where it was visible and accessible to passersby, Santiago relinquished
any expectation of privacy in the jacket. (Cf. People v. Juan (1985) 175 Cal.App.3d
1064, 1069 (Juan) [defendant who left jacket containing contraband draped over chair in

                                              7.
restaurant did not have a reasonable expectation of privacy in jacket]; People v. Baraka
H., supra, 6 Cal.App.4th at pp. 1045–1048 [defendant did not have expectation of
privacy in crumpled bag that held narcotics he was selling when he kept the bag nearby
on the ground, but out of reach “for the manifest purpose of maintaining ‘deniability’ as
to the bag and its contents in the event of the arrival of law enforcement officers”];
People v. Roybal (1998) 19 Cal.4th 481, 502, 507–508 [defendant abandoned plastic bag
containing stolen jewelry that he placed in cinder block of wall on mother’s property that
was visible and accessible to any passersby].) As noted by the court in Juan, “By leaving
his jacket unattended in the restaurant, [the defendant] exposed it to the public and he
cannot assert that he possessed a reasonable expectation of privacy in the pockets of his
jacket.” (Juan, supra, at p, 1069.)
       Santiago cites Smith v. Ohio (1990) 494 U.S. 541 (Smith), Rios v. United States
(1960) 364 U.S. 253 (Rios), and People v. Baker (2008) 164 Cal.App.4th 1152 (Baker) in
support of his contention that he did not abandon his jacket here. These cases are
inapposite.
       In Smith, the United States Supreme Court concluded that the defendant had not
abandoned a bag containing drug paraphernalia when he placed the bag next to him on
the hood of his car as a police officer approached him. (Smith, supra, 494 U.S. at p. 541.)
Smith is easily distinguishable because the defendant there maintained possession of the
bag, there was nothing about his conduct that indicated he intended to abandon the bag,
and his conduct did not expose the bag to public scrutiny.
       In Rios, in concluding that for Fourth Amendment purposes a passenger in a taxi
had not abandoned a package that he let drop to the floor, the United States Supreme
Court stated, “A passenger who lets a package drop to the floor of the taxicab in which he
is riding can hardly be said to have ‘abandoned’ it. An occupied taxi is not to be
compared to an open field, [citation] .…” (Rios, supra, 364 U.S. at p. 262, fn. 6.) Rios is
easily distinguishable because a passenger who drops a package to the floor of a taxi has

                                             8.
not done anything that manifests an intention to divest himself of any interest in the
package, the passenger still maintains control over the package, and dropping it to the
floor of the taxi does not expose the package to public scrutiny. Thus, in that situation,
there also was no objective basis for inferring that the passenger abandoned the package.
       In Baker, after stopping a car driven by a parolee for speeding, an officer decided
to conduct a search of the car pursuant to the terms of the driver’s parole. The defendant,
a woman, was seated in the front seat with a purse at her feet and was asked to get out of
the car so the officer could conduct the search. The defendant exited the car without
taking the purse or asserting ownership. Although a search of the car yielded nothing, a
search of the purse uncovered a folded tinfoil packet containing a small amount of
methamphetamine. (Baker, supra, 164 Cal.App.4th at p. 1156.) In finding that the
defendant had not abandoned the purse for search and seizure purposes, this court
concluded, “Simply getting out of the car and leaving the purse on the floorboard does
not constitute abandonment.” (Id. at p. 1161.)
       Baker is not controlling because the defendant’s conduct did not evince an intent
to disclaim an ownership interest in the purse and she did not leave the purse open to
public scrutiny. Here, as noted earlier, Santiago evinced an intent to abandon the jacket
containing the contraband by dropping it on the ground in a futile attempt to disassociate
himself from the jacket. Further, by leaving the jacket on the ground in a place where it
was visible and accessible to passersby, Santiago relinquished a reasonable expectation of
privacy in the jacket because he should have realized that it was likely to be examined by
curious passersby. Additionally, the cases cited by Santiago are easily distinguishable
because in none of them did the defendants discard the items at issue “in the face of
police observation, or imminent lawful detention or arrest, to avoid incrimination.”
(Daggs, supra, 133 Cal.App.4th at p. 365.) Accordingly we conclude that the court did
not err when it denied Baker’s motion to suppress.



                                             9.
                            DISPOSITION
The judgment is affirmed.




                                10.